JOURNAL ENTRY and OPINION
{¶ 1} On October 16, 2002, the Relator, Darren Horn, commenced this original action for a Writ of Procedendo to compel Respondent, Judge Eileen Gallagher, to rule on his motion for jail time credit in State v.Horn, Cuyahoga County Court of Common Pleas Case No. CR-369002, which was filed on May 20, 2002.1 On November 13, 2002, Respondent, through the Cuyahoga County Prosecutor, filed an answer and a motion for summary judgment.
 {¶ 2} Attached to the Respondent's motion for summary judgment is a copy of the court's docket which indicates that on October 22, 2002, Relator was granted ten (10) days jail time credit thereby rendering the Relator's request for a Writ of Procedendo moot. State ex rel. Grant v.Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163; State ex rel. Jerninghamv. Cuyahoga Cty. Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723.
 {¶ 3} Accordingly, we grant the Respondent's motion for summary judgment as the relief sought has been granted. Respondent to pay costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B).
Application for Writ of Procedendo dismissed as moot.
JAMES J. SWEENEY, P.J.  and DIANE KARPINSKI, J., CONCUR.
1 On November 1, 2002, this court, sua sponte, consolidated Case Nos. 81908 and 81945 for review.